            Case 2:19-cv-00942-JAD-DJA Document 33
                                                32 Filed 07/21/21
                                                         07/14/21 Page 1 of 2




 1   NORTH LAS VEGAS CITY ATTORNEY
     Micaela Rustia Moore, Nev. Bar No. 9676
 2   City Attorney
 3   Christopher D. Craft, Nev. Bar No. 7314
     Senior Deputy City Attorney
 4   2250 Las Vegas Blvd. North, Suite 810
     North Las Vegas, Nevada 89030
 5   Telephone: (702) 633-1050
 6   Facsimile: (702) 649-8879

 7   Attorneys for Defendants
 8                              IN THE UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
      ALAN JOHN FRICKX,                                   CASE NO.: 2:19-cv-00942-JAD-DJA
11
12                              Plaintiff,

13            v.                                          STIPULATION AND ORDER TO
                                                          DISMISS WITHOUT PREJUDICE
14
      LUIS MACIAS VENEGAS, JASON
15    SCARALE, TIMOTHY FRABBIELE
      YOLANDA SAIP,                                                 ECF Nos. 27, 28, 32
16
17                              Defendants.

18
                   STIPULATION AND ORDER TO DISMISS WITHOUT PREJUDICE
19
            IT IS HEREBY STIPULATED by and between Plaintiff ALAN JOHN FRICKX
20
     (“Plaintiff”), and Defendants LUIS MACIAS VENEGAS, JASON SCARALE, TIMOTHY
21
     FRABBIELE and YOLANDA SAIP (“Defendants”), by and through their respective counsel,
22
     that all of Plaintiff’s claims in the above-entitled matter be dismissed without prejudice.
23
            IT IS FURTHER STIPULATED that the statute of limitations is waived for ninety (90)
24
     days from the date of the Court’s Minutes of Proceedings, July 14, 2021 [Dkt. 31].
25
            IT IS FURTHER STIPULATED that Plaintiff will have up to and including October 12,
26
     2021 to refile his case.
27
28

                                                      1




     #QXL7MQPX0D43H8v1
            Case 2:19-cv-00942-JAD-DJA Document 33
                                                32 Filed 07/21/21
                                                         07/14/21 Page 2 of 2




 1          IT IS FURTHER STIPULATED that if Plaintiff does not refile his case within ninety
 2   (90) days of the date of the Court’s Minutes of Proceedings, this matter is dismissed with
 3   prejudice.
 4          IT IS FURTHER STIPULATED that each Party will bear its own respective costs and
 5   attorney’s fees.
 6    DATED this 14th day of July, 2021                 DATED this 14th day of July, 2021
 7
      NORTH LAS VEGAS CITY ATTORNEY
 8
 9    By /s/ Christopher D. Craft             _          /s/ Alan John Frickx               _
      Micaela Rustia Moore, Nev. Bar No. 9676           Alan John Frickx
10
      City Attorney                                     3657 Pinnate Drive
11    Christopher D. Craft, Nev. Bar No. 7314           Las Vegas, Nevada 89147
      Senior Deputy City Attorney                       Plaintiff
12    2250 Las Vegas Blvd. North, Suite 810
13    North Las Vegas, Nevada 89030
      (702) 633-1050
14    Attorneys for Defendants
15
16
                                          IT IS SO ORDERED
17                                          ORDER

18           Based on the parties' stipulation [ECF No. 32] and good cause appearing, IT IS
                                                  ____________________________________
19   HEREBY ORDERED that THIS ACTION IS             DISMISSED,
                                                  UNITED   STATES each side to bear itsJUDGE
                                                                     MAGISTRATE         own fees and
     costs. All pending motions [ECF Nos. 27, 28] are DENIED as moot. The Clerk of Court is
20   directed to CLOSE THIS CASE.                 Dated: ______________________________
21
                                                   _________________________________
22                                                 U.S. District Judge Jennifer A. Dorsey
23                                                 Dated: July 21, 2021

24
25
26
27
28

                                                    2




     #QXL7MQPX0D43H8v1
